       Case: 3:13-cv-50120 Document #: 216 Filed: 04/30/20 Page 1 of 2 PageID #:2203


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        WESTERN DIVISION

 WELLS FARGO BANK MINNESOTA,                         )
 NATIONAL ASSOCIATION, AS TRUSTEE                    )
 FOR THE POOLING AND SERVICING                       )
 AGREEMENT DATED AS OF AUGUST 1,                     ) Case No: 3:13-CV-50120
 2003, MERRILL LYNCH MORTGAGE                        )
 INVESTERS TRUST MORTGAGE LOAN                       )
 ASSET-BACKED CERTIFICATES, SERIES                   )
 2003-WMC3,                                          )
                                                     ) Judge: John Robert Blakey
            Plaintiff                                )
 V.                                                  )
 ANN M. JOHNSTON; FIRST NATIONAL                     )
 BANK IN DEKALB; MERL L. SEARCY;                     )
 MARY ELLEN SEARCY,                                  )
                                                     )
                 Defendants                          )

       PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT OF FORECLOSURE AND SALE
                   PURSUANT TO THE ORDER ENTERED MARCH 2, 2020

        Now comes the Plaintiff, Wells Fargo Bank, N.A., Successor by Merger to Wells Fargo Bank

Minnesota, N.A., as Trustee for the Pooling and Servicing Agreement Dated as of August 1, 2003 Merrill

Lynch Mortgage Investors Trust Mortgage Loan Asset-Backed Certificates, Series 2003-WMC3, by and

through its attorney, Potestivo & Associates, P.C., and in support of its Motion for Entry of Judgment of

Foreclosure and Sale, states as follows:

        1.      Plaintiff initiated these proceedings on April 4, 2013, filed its First Amended Complaint on

                October 23, 2015, and its Second Amended Complaint (the “Complaint”) on June 22, 2016

                seeking a Judgment of Foreclosure and Sale, among other relief, in Count I of the Complaint.

        2.      On March 26, 2019, Plaintiff filed its Motion for Summary Judgment seeking a Judgment of

                Foreclosure and Sale against Defendant Ann M. Johnston.

        3.      Also on March 26, 2019, Plaintiff filed its Rule 55 Motion for Default Judgment and for Entry of

                Judgment of Foreclosure (the “Motion for Default”) against the remaining defendants.

        4.      On March 2, 2020, this Honorable Court entered an Order granting Plaintiff’s Motion for

                Summary Judgment as to Count I, and directing the Clerk to enter judgment for Plaintiff and

                against Defendant Ann M. Johnston. (See Notification of Docket Entry, Document 199, attached
Case: 3:13-cv-50120 Document #: 216 Filed: 04/30/20 Page 2 of 2 PageID #:2204


         as Exhibit 1; see Order, Document 200, attached as Exhibit 2).

5.       Also on March 2, 2020, this Honorable Court denied Plaintiff’s Motion for Default, without

         prejudice, instructing Plaintiff either to file an amended complaint establishing the citizenship of

         the defendants named in the motion for default, or to voluntarily dismiss them. (See Notification

         of Docket Entry, Document 201, attached as Exhibit 3).

6.       Plaintiff proceeded to file a motion to voluntarily dismiss said defendants, and now respectfully

         requests this Honorable Court to enter the proposed Order of Judgment of Foreclosure and Sale,

         attached as Exhibit 4, in accordance with the March 2, 2020 Order granting Plaintiff’s Motion for

         Summary Judgment against Defendant Ann M. Johnston.

7.       Plaintiff’s claim of damages in the proposed Order of Judgment of Foreclosure and Sale is for a

         sum that is made certain by computation and is more specifically set forth in its supporting

         Affidavit of Amounts Due and Owing attached as Exhibit 5 and Certificate of Prove-up of

         Foreclosure Fees and Costs attached as Exhibit 6.

8.       Lastly, attached as Exhibit 7 is a copy of Plaintiff’s Military Affidavit.

         WHEREFORE, the Plaintiff, WELLS FARGO BANK, N.A., SUCCESSOR BY MERGER TO

WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR THE POOLING AND SERVICING

AGREEMENT DATED AS OF AUGUST 1, 2003 MERRILL LYNCH MORTGAGE INVESTORS

TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-WMC3, moves this

Honorable Court for the entry of an Order of Judgment of Foreclosure and Sale, and for that amount as

set forth and made certain in its Affidavit of Amounts Due and Owing and Certificate of Prove-up of

Foreclosure Fees and Costs.

                                                            Respectfully submitted,

                                                            By: /s/ Alexander B. Potestivo
Potestivo & Associates, P.C.
Alexander B. Potestivo (ARDC#6327455)
223 W. Jackson Blvd., Suite 610
Chicago, Illinois 60606
Telephone: (312) 263-0003
Main Fax: (312) 263-0002
Cook County Firm ID #: 43932
DuPage County Firm ID #: 223623
Attorneys for Plaintiff
ilpleadings@potestivolaw.com
Our File No.: 112453
